

116 HR 928 IH: Immigrant Veterans Eligibility Tracking System (I–VETS) Act
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 928IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Vargas (for himself, Mr. Takano, Mr. Vela, and Ms. Gabbard) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Secretary of Homeland Security to identify aliens who have served, or are serving, in the Armed Forces of the United States when those aliens apply for an immigration benefit or are placed in an immigration enforcement proceeding, and for other purposes. 
1.Short titleThis Act may be cited as the Immigrant Veterans Eligibility Tracking System (I–VETS) Act. 2.Identifying aliens connected to the Armed ForcesThe Secretary of Homeland Security shall— 
(1)identify aliens, when those aliens apply for an immigration benefit or are placed in an immigration enforcement proceeding, who are serving, or have served, as a member of a regular or reserve component of the Armed Forces of the United States on active duty or as a member of a reserve component of the Armed Forces in an active status; and (2)annotate all immigration and naturalization records of the Department of Homeland Security relating to an alien identified pursuant to paragraph (1) so as to reflect that identification and afford an opportunity to track the outcomes for such aliens. 
